DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 17, 18, 20-24, 40, 42, 46, 47 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over EP2178362 (hereinafter ‘362) in view of Wagner et al. (US 2017/0225330).
Regarding claim 1, ‘362 discloses a computer-implemented (5, 8) method for detecting motion (swimming of fish, sinking of pellets) in relation to one or more aquatic animals, the method comprising: 
receiving sensor data (images); 
determining from the sensor data one or more moving objects (swimming of fish, sinking of pellets); and 
generating output data (swimming speed and direction, measuring of feed amount) in relation to the determined one or more moving objects (10) through analysis of the sensor data comprising one or more analysis in relation to any or any combination of: feed provided to the one or more aquatic animals; activity level of the one or more aquatic animals; wasted feed pellets; and/or environmental data, wherein the analysis is performed using the one or more feedback loops, further wherein the output data is based on temporal information provided by the one or more feedback loops.
‘362 fails to disclose determining using one or more learned functions, wherein the one or more learned functions comprise one or more trained neural networks, the one or more trained neural networks comprising one or more feedback loops.
However, in an analogous art, Wagner discloses determining using one or more learned functions, wherein the one or more learned functions comprise one or more trained neural networks, the one or more trained neural networks comprising one or more feedback loops (paragraph 55, lines 6-7: “a central processor 220 that includes a database to provide feedback and learning information regarding experiences in moving objects along different trajectories.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘362 by incorporating this feature taught in Wagner for the purpose of individually handling and processing each object.
Regarding claim 2, ‘362 discloses said one or more moving objects comprises any or any combination of: feed; feed pellets; faeces; aquatic animals; groups of aquatic animals (paragraph 21).
Regarding claim 3, ‘362 discloses wherein the sensor data is obtained from one or more enclosed spaces 15 containing water; optionally wherein the one or more enclosed spaces comprise one or more cages and/or one or more aquatic animal farms.
Regarding claim 4, ‘362 discloses wherein the sensor data comprises any or any combination of: image data; a plurality of image frames; video data; acoustic data; sonar data; light data; biomass data; environmental data; stereo vision data; acoustic camera data; and/or fish activity data.
Regarding claim 7, ‘362 discloses the one or more trained neural networks comprise any or a combination of: one or more neural networks; one or more convolutional neural networks (CNNs); one or more deep learning functions and/or models; one or more CNNS comprising one or more architectural models such as ResNet, InseptionNet and/or SqueezeNet; Long Short Term Memory (LSTM) neural networks; Recurrent neural networks (RNN); and/or Gated Recurrent Unit (GRU).
Regarding claim 8, ‘362 discloses wherein motion of the one or more moving objects is monitored over all or a sequential portion (at least one set of image) of said sensor data.
Regarding claim 9, ‘362 discloses that an activity level of one or more aquatic animals is determined by the one or more trained neural networks (paragraph 48).
Regarding claim 10, ‘362 discloses that feeding data is determined by the one or more trained neural networks (paragraphs 47 and 48).
Regarding claim 11, ‘362 discloses that data regarding the one or more aquatic animals is determined; said data comprising one or more of: feeding pellets not consumed; feed conversion rate; biomass; animal mortality; animal growth; instructing placement of a derived amount of feed; and/or animal activity; optionally wherein in response to determining said data of the method includes triggering an alarm in response to any or any combination of: overfeeding, underfeeding, detected levels of dissolved oxygen dropping, the presence of other species of animal in the enclosed space, detected health anomalies, and/or detected net holes (paragraph 47).
Regarding claim 12, ‘362 discloses that the output in relation to the determined one or more moving objects is generated through correlation analysis of the sensor data comprising one or more analysis in relation to any or any combination of: feed provided to the one or more aquatic animals; activity level of the one or more aquatic animals; wasted feed pellets; and/or environmental data (paragraph 37, 46 and 47).
Regarding claim 13, ‘362 discloses that the correlation analysis is performed using the one or more feedback loops; optionally wherein the one or more feedback loops comprises a circular buffer and/or a state buffer (paragraph 47).
Regarding claim 14, ‘362 discloses that an optimised level of feed is determined by using the one or more feedback loops optimising for one or more variables; optionally wherein the one or more variables comprises any one or more of growth rate to feed conversion ratio, minimal pellet loss, and/or sea lice (paragraph 47).
Regarding claim 17, ‘362 discloses that determining the one or more features of the system comprises correlating one or more signals to the one or more features;
optionally wherein the step of correlating the one or more signals to the one or more features comprises multi-task learning; and/or
further optionally wherein the step of correlating the one or more signals to the one or more features comprises converging the one or more signals to the one or more features (applicable to any interpretation of measured data).
Regarding claim 18, ‘362 discloses that the optimised level of feed is generated through the use of one or more neural networks to form a model (paragraph 37).
Regarding claim 20, ‘362 discloses that the sensor data comprises a plurality of substantially real time sensor data streams that are received individually and/or simultaneously;
optionally wherein the plurality of substantially real time sensor data streams are learned simultaneously using multi-task learning; and/or
further optionally wherein the multi-task learning is implemented for simultaneous detection, motion estimation, feed/waste classification, characteristic regressions, and/or bounding box regression; and/or
further optionally wherein the plurality of real time sensor data streams are mapped in real time (paragraph 37).
Regarding claim 21, ‘362 discloses that the sensor data is mapped on any one or more of: probability maps; heat maps; motion maps; flow maps; and/or unified maps; optionally wherein the sensor data is mapped in relation to feed and/or waste, and/or further optionally wherein the sensor data is mapped as an optical flow (paragraph 37).
Regarding claim 22, ‘362 discloses determining feed to be provided to the one or more aquatic animals; optionally wherein the step of determining feed comprises any one or more of: determining whether to increase/decrease the amount of feed; determining whether to continue/cease feeding; determining an area feed is to be provided; and/or determining whether to start/stop providing feed to the one or more aquatic animals (paragraph 47).
Regarding claim 23, ‘362 discloses that the output data in relation to the determined one or more moving objects is provided to one or more learned decision-making models (paragraph 48).
Regarding claim 24, ‘362 discloses receiving first real time image data from the confined space 15 during a first time period;
determining, from at least the real time image data, an activity level (eating mode) for the animals prior to and/or during feeding (at least standard portion in the automated appetite control unit);
deriving an amount of feed required in response, at least to the activity level;
instructing placement of the derived amount and rate of feed in the confined space;
receiving second real time image data from the confined space during a second time period;
determining, from at least the second real time image data, what proportion of the feed is not consumed by the animals and/or an activity response of the animals to the feed;
receiving third real time image data from the enclosed space during a third time period (threshold level of remaining pellets exceeded, fish swimming deeper);
calculating a degree of satiety of the animals from at least the third real time image data;
and
storing at least a portion of the data in respect of at least one of the time periods (paragraph 28: counting pellets).

Regarding claim 40, ‘362 discloses showing data regarding the animals to an operator via a user interface 5; and/or instructing placement of the derived amount of feed comprises signalling to feed distribution apparatus.
Regarding claim 41, ‘362 discloses that the data regarding the animals includes data relating to one or more of: feeding pellets not consumed, animal mortality, instructing placement of the derived amount of feed, and/or animal activity (paragraph 58).
Regarding claim 42, ‘362 discloses that the data regarding the animals is transmitted to an operator via the Internet 4, 5.
Regarding claim 46, ‘362 discloses that the sensor data includes video data that is provided by a pan-tilt-zoom camera and the method further comprises adjusting the camera prior to at least one of the steps of receiving video data.
Regarding claim 47, ‘362 discloses triggering an alarm in response to at least one of: overfeeding, underfeeding, detected levels of dissolved oxygen dropping, and/or the presence of other species of animal in the confined space (paragraph 47). 
Regarding claim 61, ‘362 discloses that the sensor data includes a signal from at least one video sensor, the method comprising processing and arranged to process video data from the at least one video sensor, the video data capturing at least two distinct confined spaces, wherein the video data from the at least two distinct confined spaces is processed in parallel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646